Citation Nr: 1439331	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 1984 to August 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating effective December 3, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board has determined that the appeal must be remanded for a contemporaneous examination.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a).  The most recent psychiatric examination of record was in July 2010, over four years ago.  Since that date, the Veteran contends that his disability has worsened.  Specifically, the Veteran alleges that his ability to interact with his family and coworkers continues to decline, feeling as if his family is afraid of him.  Based on the lapse of time since the last examination combined with the assertion of worsening disability, the Board does not have adequate information to evaluate the current severity of the Veteran's service-connected PTSD.  Accordingly, an updated examination is required.

Additionally, during the July 2010 examination, the Veteran reported that he began receiving mental health treatment from Charles Koah in October 2009.  Only limited records of this treatment are associated with the record.  Complete records of any psychiatric evaluation or treatment are pertinent (and perhaps critical) evidence, and VA must attempt to secure the complete clinical records from Charles Koah.

Finally, the record reflects the Veteran receives VA mental health treatment for his PTSD.  However, evidence of this treatment is not associated with his record.  As these treatment records are likely to contain pertinent information, and VA records are constructively of record, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record copies of the complete clinical records of any (and all) VA evaluation and/or treatment the Veteran has received for his psychiatric disabilities (to include from the treatment at the Hunter Holmes McGuire VA Medical Center in Richmond, VA). 

2. The AOJ should ask the Veteran to provide a release for VA to obtain the records (any not already associated with the claims file) of his treatment with Charles Koah (of Progressive Rehabilitation Systems) from 2009.  The AOJ should secure for the record copies of the complete clinical records of such treatment.  If the records sought are not received pursuant to the AOJ's request, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that private pertinent records are received. 

3. The AOJ should then arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  His record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of the psychiatric symptoms found.  The examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and if a symptom is found present, its severity and frequency); the examiner should also note any symptoms found that are not listed in the rating criteria.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



